Citation Nr: 0923878	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  04-07 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability claimed as Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to May 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for 
Crohn's disease.  The Veteran presented testimony at a 
personal hearing in May 2006 before the undersigned Veterans 
Law Judge.  The Board remanded the claim in June 2006 for 
additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

The Veteran seeks service connection for Crohn's disease.  
Service medical records show in November 1944 at the United 
States Naval Training Station, in Newport, Rhode Island, the 
Veteran was referred to the Psychiatric Unit from Main Sick 
Bay complaining of restlessness, insomnia, constant fatigue, 
throbbing pains in the back of his neck, and a "quivering" 
in the stomach of four years duration.  A letter from the 
Veteran's private doctor, quoted in the medical report, 
certified treatment prior to service of the Veteran for 
several years suffering with bed wetting, nervousness, 
gastritis, and severe headaches.  

Post service medical records show treatment for 
gastrointestinal complaints.  In 1980, the Veteran was seen 
for complaints of several episodes of bright red blood per 
rectum over the past several years.  Testing included a 
barium enema which revealed sigmoid diverticuli, otherwise 
negative.  In July 1986 the Veteran was hospitalized for 
severe abdominal pain with peptic ulcer disease and rectal 
bleeding.  Findings of an esophagogastroduodensocopy (EGD) 
and colonoscopy to cecum in July 1986 included diverticulosis 
of sigmoid with scattered diverticuli in the left colon.  The 
final diagnoses included gastrointestinal bleeding with 
anemia, minor; hiatus hernia; and diverticulosis.  A July 
2000 VA outpatient treatment record reflects the pathology 
from EGDs was consistent with chronic gastric inflammation 
and duodenitis.  The impression included coexisting 
duodenitis/duodenal ulcer disease/ eroding ulcer and duodenal 
stricture with prestenotic dilatation, chronic, related to an 
acute illness in 1970s (as reported by the Veteran).  A VA 
pathology report of a November 2002 endoscopy diagnosed 
chronic active duodenitis and chronic active esophagitis.  
The findings would be consistent with Crohn's disease.   

The Veteran felt that his current condition was related to 
his time in service.  The Veteran claimed in March 2006 that 
the Navy had not shown any medical help for his stomach 
problem which his family doctor at the time mentioned in his 
letter to the Navy which was recorded in 1943.  He also 
claimed that his stomach had gotten worse as shown in a March 
2006 letter from a VA Gastroenterology Clinic notifying him 
that biopsies from the duodenum showed chronic inflammation.  

The Veteran testified at a personal hearing in May 2006 as to 
the symptoms and manifestations of his Crohn's disease.  He 
claimed that he entered service with stomach problems which 
continued in service.  He was always tired and upset with his 
stomach.  He had frequent episodes where he needed to get 
treatment from a doctor although he also testified that he 
did not recall receiving any treatment for a stomach 
condition in service.  The Veteran testified he was diagnosed 
with Crohn's disease at a VA hospital approximately eight 
years earlier.  The Veteran also testified that one doctor 
had told him that the Crohn's disease was a part of the 
anemia he had, it was tied in together, although it wasn't 
clear whether anemia was a manifestation of Crohn's disease 
or Crohn's disease was secondary to his anemia.  (Service 
connection has previously been denied for thalassemia.)  
Prior to service he had little upset stomachs.  He felt like 
from the little bit of gastritis he had when he joined the 
Navy, his symptoms continued in service and were present 
since service and had gotten worse since service.  

The Veteran sought service connection for Crohn's disease; 
however, he has also referred to the gastritis shown pre-
service and to "stomach" symptomatology in service and 
post-service.  The scope of his claim appears to encompass a 
claim for a gastrointestinal disability.  Brokowski v. 
Shinseki, No. 07-0349 (June 8, 2009); Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record)).  As 
the relationship between the Veteran's service and his 
gastritis shown prior to service, his lay evidence of 
symptomatology of a stomach condition in service and 
continuing post service, and a gastrointestinal condition 
claimed as Crohn's disease remains unclear, the Board finds 
that a remand for an examination and opinion is necessary in 
order to fairly address the merits of his claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Schedule the Veteran for a VA 
gastrointestinal examination to determine 
the nature and etiology of his claimed 
Crohn's disease and any currently 
diagnosed gastrointestinal condition.  The 
examiner must review the claims folder and 
note that review in the examination 
report.  A rationale should be provided 
for all opinions expressed.  The examiner 
should provide the following opinions:

(a)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's gastritis shown as present 
prior to service was aggravated in 
service beyond the natural progression of 
the disorder?

(b)  Address each current 
gastrointestinal disorder shown, to 
include Crohn's disease, and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently diagnosed 
gastrointestinal disorder (1) originated 
in service; or (2) is related to or due 
to service.  

(c)  Is there a relationship between the 
Veteran's Crohn's disease and his 
diagnosed thalassemia.  

(d)  Acknowledge and discuss the 
Veteran's report of a continuity of 
symptomatology since service. 

2.  Then, readjudicate the claim.  If any 
benefit remains denied, issue a 
supplemental statement of the case.  Allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

